Dismissed and Memorandum Opinion filed October 18, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00727-CV

                          SONIA BARBOZA, Appellant

                                         V.
               MORRELL MASONRY SUPPLY, INC., Appellee

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-20565

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed May 9, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On September 19, 2018, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                        2